159 F.3d 1351
Harry J. Gerardi, Coolidge J. Marqueen, Estate of Coolidge J. Marqueenv.Leonard A. Pelullo, David Hellhake, David Niefeld, RaulCorona, Moshe Milstein, Alan Weisberger, Compton Press,Inc., Equity Finance Group; Compton Press, Inc., EmployeesProfit Sharing Retirement Plan, Compton Press, Inc.,Employees' Thrift Plan, By and Through its Trustees andAdministrators, Mark P. Correia, Wayne Decker, Frank Genthe,Ronald Lockwood, Granada Investments, Inc.,
NO. 97-5590
United States Court of Appeals,Third Circuit.
July 14, 1998
Appeal From:  D.N.J. ,No.89cv04069

1
Affirmed.